         Case 3:18-cv-00400-EMC Document 97 Filed 08/21/20 Page 1 of 3




 1 KEVIN F. RUF (#136901)
    kruf@glancylaw.com
 2 KARA M. WOLKE (#241521)
    kwolke@glancylaw.com
 3
   CHRISTOPHER R. FALLON (#235684)
 4 cfallon@glancylaw.com
   NATALIE S. PANG (#305886)
 5 npang@glancylaw.com
   GLANCY PRONGAY & MURRAY LLP
 6 1925 Century Park East, Suite 2100

 7 Los Angeles, California 90067
   Telephone: (310) 201-9150
 8 Email: info@glancylaw.com
 9 Counsel for Lead Plaintiff
   Jonathan Davis and the Class
10

11                             UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13                                SAN FRANCISCO DIVISION

14 JONATHAN DAVIS and ROEI AZAR, on           )   Case No. 3:18-cv-00400-EMC
   Behalf of All Others Similarly Situated,   )
15                                            )
                                              )
                      Plaintiff,              )   CLASS ACTION
16
                                              )
                        v.                    )   NOTICE OF WITHDRAWAL OF
17                                                ATTORNEY AND REQUEST FOR
                                              )
                                              )   REMOVAL FROM SERVICE LIST
18 YELP, INC., JEREMY STOPPELMAN,
   LANNY BAKER, and JED NACHMAN               )
19                                            )
                                              )
                   Defendants.
20                                            )
                                              )
21

22

23

24

25

26

27

28
                             NOTICE OF WITHDRAWAL OF ATTORNEY
                                   Case No. 3:18-cv-00400-EMC
          Case 3:18-cv-00400-EMC Document 97 Filed 08/21/20 Page 2 of 3




 1         TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

 2         PLEASE TAKE NOTE that Lead Plaintiff Jonathan Davis, by and through the undersigned

 3 counsel, hereby submits this Notice of Withdrawal of Attorney and Request for Removal from

 4 Service List to inform the Court and the parties that Lesley F. Portnoy is no longer associated with

 5 Glancy Prongay & Murray LLP. Plaintiff respectfully requests that attorney Lesley F. Portnoy

 6 be removed from the docket and the CM/ECF service list in the above-captioned action. Plaintiff

 7 remains represented by the undersigned attorneys of Glancy Prongay & Murray LLP.

 8
 9
     Dated: August 21, 2020                             GLANCY PRONGAY & MURRAY LLP
10

11                                                      By: s/ Kara M. Wolke
                                                        Kara M. Wolke
12
                                                        Kevin F. Ruf
13                                                      Christopher R. Fallon
                                                        Natalie S. Pang
14                                                      1925 Century Park East, Suite 2100
                                                        Los Angeles, CA 90067
15                                                      Telephone: (310)201-9150
                                                        Facsimile: (310) 201-9160
16
                                                        Email: info@glancylaw.com
17
                                                        Counsel for Lead Plaintiff
18                                                      Jonathan Davis and the Class
19

20

21

22

23

24

25

26

27

28
                              NOTICE OF WITHDRAWAL OF ATTORNEY
                                    Case No. 3:18-cv-00400-EMC
                                                  1
      Case 3:18-cv-00400-EMC Document 97 Filed 08/21/20 Page 3 of 3




 1               PROOF OF SERVICE BY ELECTRONIC POSTING
 2        I, the undersigned say:
 3        I am not a party to the above case, and am over eighteen years old. On August
 4 21, 2020, I served true and correct copies of the foregoing document, by

 5 posting the document electronically to the ECF website of the United States District

 6 Court for the Central District of California, for receipt electronically by the

 7 parties listed on the Court’s Service List.

 8         I affirm under penalty of perjury under the laws of the United States of
 9 America that the foregoing is true and correct. Executed on August 21, 2020, at

10 Los Angeles, California.

11

12                                               s/ Kara M. Wolke
                                                 Kara M. Wolke
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
